CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 1 of 86




   Filed Under Seal

    CONFIDENTIAL
     EXHIBIT
                            CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 2 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                 TIME    OTHER AUDIO UTILIZED FOR
                                                                                                      TRANSCRIPTION PURPOSES


Detective Martin   Did you say 8125?                                                          00:43

Detective Boomer   8127.                                                                      00:45


Detective Martin   Oh. 8127, oh, okay.                                                        00:46


Detective Boomer   Okay. I’m taking it off the stealth mode indicator lights. Okay so it is   00:50
                   recording. We are live. Going back to stealth mode just ‘cause I… If
                   you’re recording then the beeping - you hear the beeping and the
                   buzzing in the recording. Okay. I’ll put us out.

Detective Martin   Okay.                                                                      01:09


Detective Boomer   5283. You show myself and 2-12 out at 8127 Oakland on a follow-up.         01:15
                   No checks needed.


Dispatcher         Copy.                                                                      01:29




                                                                        1
                            CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 3 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                   TIME    OTHER AUDIO UTILIZED FOR
                                                                                                        TRANSCRIPTION PURPOSES


Detective Boomer   Oh, you have the key. Chill [inaudible].                                     01:38

Caitlin Gokey      Is there snow this week?                                                     01:52


Detective Boomer   They said maybe, um, ah, ah, th-th-their reports are that it’s supposed to   01:54
                   be goin’ a little farther north now, like it’s gonna stay north, but.


Caitlin Gokey      [inaudible]                                                                  02:01


Detective Boomer   Did you see that, ah, I don’t know if you watch the news a lot about or      02:03
                   care about, um, Wild Mountain is open.


Caitlin Gokey      It is?                                                                       02:09


Detective Boomer   Yes.                                                                         02:10


Caitlin Gokey      They are right now?                                                          02:10



                                                                      2
                              CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 4 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                    TIME    OTHER AUDIO UTILIZED FOR
                                                                                                         TRANSCRIPTION PURPOSES


Detective Boomer   They have like three of their front, ah, three of their front runs are open   02:11
                   for snowboarding and skiing, and Wil-, um, Wild Mountain, Buck Hill…


Caitlan Gokey      Is open?                                                                      02:24


Detective Boomer   …is starting to make snow already. They’ve already have the                   02:25
                   snowmakers on it.

Caitlin Gokey      I guess it is frozen enough to keep it frozen.                                02:29


Detective Boomer   Oh, yeah. How long is it going to take to answer the door? Oh.                02:30


Larry Frost        Hi.                                                                           02:34


Caitlin Gokey      Hi.                                                                           02:35


Detective Boomer   Hi is Sally home?                                                             02:36



                                                                        3
                            CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 5 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                  Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                   TIME    OTHER AUDIO UTILIZED FOR
                                                                                                       TRANSCRIPTION PURPOSES


Larry Frost        Hello. [overlapping] Come on in.                                            02:36

Detective Boomer   Hi, And you are?                                                            02:37


Larry Frost        Larry Frost.                                                                02:39


Detective Boomer   Oh, hi. Detective Boomer. Nice to meet you.                                 02:40


Larry Frost        Nice to meet you. We were just about to call you.                           02:41


Detective Boomer   Oh yeah, we got pulled away on another um, another case, so we’re just      02:43
                   making it here now. This is, ah, Detective Martin, Caitlin Gokey all from
                   the police department.


Caitlin Gokey      Hi. [overlapping]                                                           02:47


Larry Frost        Detective Martin you are with who?                                          02:54



                                                                       4
                            CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 6 of 86

                                                                   Sally Ness
                                                                       v.
                                                          City of Bloomington, et al.

                                                   Case No. 19-cv-2882 (ADM/DTS)
                                                CONFIDENTIAL/PROTECTED NON-PUBLIC

                                  Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                                    TIME    OTHER AUDIO UTILIZED FOR
                                                                                                          TRANSCRIPTION PURPOSES


Detective Martin   Bloomington.                                                                   02:55

Larry Frost        [inaudible]                                                                    02:55


Caitlin Gokey      Caitlin, Bloomington police department. Hi.                                    02:56


Larry Frost        And what do you do?                                                            03:00


Caitlin Gokey      I’m Community Liaison.                                                         03:00


Larry Frost        Community Liaison? Okay, well have a seat.                                     03:02


Detective Boomer   Well, so the first thing I need to tell you is, I told you I need to talk to   03:05
                   you, right?


Larry Frost        Right.                                                                         03:07




                                                                           5
                            CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 7 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                  Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                 TIME    OTHER AUDIO UTILIZED FOR
                                                                                                      TRANSCRIPTION PURPOSES


Detective Boomer   Okay, so I have to talk to you separately and by yourself before I allow   03:09
                   you to sit with Sally.


Larry Frost        Well, first of all, you don’t have to allow me to do anything. She’s my    03:15
                   client, I can sit with her if I want.


Detective Boomer   Okay, that’s fine.                                                         03:19

Larry Frost        We can talk separately.                                                    03:20


Detective Boomer   Well I’m not gonna uh allow an interview with her until I interview you.   03:21
                   That’s my point.


Larry Frost        Okay, you didn’t tell us that ahead of time. I didn’t know that.           03:24


Detective Boomer   I explained to you that you were also mentioned as a suspect. I have an    03:30
                   obligation to talk to you, prior to ta - talking to the next defendant.




                                                                        6
                            CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 8 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                    Case No. 19-cv-2882 (ADM/DTS)
                                                 CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                                 TIME    OTHER AUDIO UTILIZED FOR
                                                                                                       TRANSCRIPTION PURPOSES


Larry Frost        You explained to me that I was a co-defendant. You said nothing about       03:35
                   having to talk to me ahead of her. At any time.


Detective Boomer   Kay. [overlapping] alright.                                                 03:40


Larry Frost        And, and had you done that, I’d be perfectly willing to do that.            03:42


Detective Boomer   Mm-hmm.                                                                     03:43


Larry Frost        But, ah, it’s kind of awkward now.                                          03:45

Detective Boomer   Why?                                                                        03:47


Larry Frost        ‘Cause time. Um, she has only, she’s got her children coming at a certain   03:48
                   time. You guys got out here a little late and we’re up against time
                   constraints.




                                                                       7
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 9 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                   TIME    OTHER AUDIO UTILIZED FOR
                                                                                                       TRANSCRIPTION PURPOSES


                   I don’t why you need to examine me first. Well, okay nevermind. I can
                   guess why. But that’s, uh, it’s awkward at this point to do that.


Detective Boomer   Mm-hmm.                                                                     04:03


Larry Frost        ‘Cause I think we’re gonna run out of time.                                 04:05


Detective Boomer   Mm-hmm.                                                                     04:07


Larry Frost        I don’t know how long, or you don’t know how long an interview with         04:09
                   me is going to take, obviously.


Detective Boomer   That depends on you.                                                        04:10


Larry Frost        Well, yeah. Um, so maybe we better reschedule because that’s not the        04:12
                   plan and we’re not prepared to do that.

Detective Boomer   Okay. Well, I’m not going to go any further out with this case. I have an   04:18
                   obligation and move forward with the case at this point. So today is the

                                                                      8
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 10 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                   TIME    OTHER AUDIO UTILIZED FOR
                                                                                                       TRANSCRIPTION PURPOSES


                   day that we scheduled an interview. I don’t know how much time you
                   have, but are you willing to give a statement regarding your actions in
                   this case?


Larry Frost        Um, I’m willing to consider it, I don’t know what questions you’re going    04:34
                   to ask, I guess.


Detective Boomer   Obviously.                                                                  04:38


Larry Frost        So.                                                                         04:39

Sally Ness         Excuse me. Weren’t you going to get some paper?                             04:41


Larry Frost        Well, yeah. Do you have the complaints with you?                            04:43


Detective Boomer   I don’t have a signed a complaint yet, no. I haven’t charged the case out   04:45
                   yet. This is the preliminary investigation.




                                                                      9
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 11 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                    Case No. 19-cv-2882 (ADM/DTS)
                                                 CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                              TIME    OTHER AUDIO UTILIZED FOR
                                                                                                    TRANSCRIPTION PURPOSES


Larry Frost        Well no. [overlapping] You received a complaint somehow, that you’re     04:48
                   investigating.


Detective Boomer   Mm-hmm. Right. [overlapping]                                             04:49


Larry Frost        I asked you to bring those.                                              04:50


Detective Boomer   Mm-hmm, no, I don’t recall that. But I don’t have an obligation to       04:52
                   provide you with any police reports prior to the case being charged by
                   the County Attorney’s office. We don’t do that. It’s an open criminal
                   investigation, so nothing is released at this point.


Larry Frost        Okay. Um.                                                                05:04


Sally Ness         Hmm. Can you offer, what they can… On the phone call you said there      05:05
                   were two incidents. And then you’re now talking about incident
                   [inaudiable]. Can you give us that information?




                                                                    10
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 12 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                 TIME    OTHER AUDIO UTILIZED FOR
                                                                                                      TRANSCRIPTION PURPOSES


Detective Boomer   Sure, it was on the date of September 23rd, when you two were over at      05:17
                   the park, photographing the children.


Larry Frost        Okay well first of all, it’s not accurate to say we were at the park       05:23
                   photographing the children. Sally didn’t do any photographing.


Detective Boomer   Okay. That’s, th—th-that’s, that’s one of the reports that I have. There   05:27
                   are, there are, there are four reports, um, that your name was brought
                   up of incidents of harassment.


Sally Ness         So you said two, you were coming over for two. So what’s the other         05:40
                   one?


Detective Boomer   There were four reports that I’m investigating involving incidents of      05:44
                   harassment this time.


Larry Frost        And those.                                                                 05:51




                                                                        11
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 13 of 86

                                                                   Sally Ness
                                                                       v.
                                                          City of Bloomington, et al.

                                                   Case No. 19-cv-2882 (ADM/DTS)
                                                CONFIDENTIAL/PROTECTED NON-PUBLIC

                                  Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                                    TIME    OTHER AUDIO UTILIZED FOR
                                                                                                          TRANSCRIPTION PURPOSES


Sally Ness         [inaudible] four [overlapping]                                                 05:51

Detective Boomer   My question to you two is are you willing to give a statement at this          05:54
                   time or are you not? That’s it’s a so, it’s a, it’s a very easy question, do
                   you want to give a statement, Sir, or do you not? [overlapping]


Sally Ness         Can you give the four incident dates?                                          06:01

Larry Frost        Here…                                                                          06:02


Detective Boomer   I’m not going to release that right now. I’ll talk to you about it during      06:03
                   your interview. Th-th-th- I don’t know if you’re familiar with the way
                   criminal investigations operate, but we don’t interview defendants
                   together. I have never done that. Have you ever done that in your 20
                   some years? I have never done it in my 20-some years. We don’t
                   interview co-defendants together, that’s not how it works.


Larry Frost        Detective Boomer, when I spoke with you.                                       06:27



                                                                          12
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 14 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                 TIME    OTHER AUDIO UTILIZED FOR
                                                                                                     TRANSCRIPTION PURPOSES


Detective Boomer   Mm-hmm.                                                                   06:28

Larry Frost        You said you wanted to interview my client first. Then we, then it came   06:29
                   out that we were co-defendants and you said you needed to get
                   permission from someone at the County.


Detective Boomer   I needed to get legal guidance on how to proceed.                         06:36

Larry Frost        From someone at the county. [overlapping]                                 06:36


Detective Boomer   Mm-hmm.                                                                   06:37


Larry Frost        You said, well you could interview us together. That, those were your     06:40
                   exact words.


Detective Boomer   Mm-hmm.                                                                   06:44

Larry Frost        And you came back and you said, yes, we could do that.                    06:45


                                                                     13
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 15 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                   TIME    OTHER AUDIO UTILIZED FOR
                                                                                                        TRANSCRIPTION PURPOSES


Detective Boomer   I said we can conduct the interviews. I did, I’m not gonna tell you that I   06:47
                   need to interview you first. Why would I?


Larry Frost        Well, okay, that’s not my point, I’m not trying to trap you, I’m trying to   06:52
                   get to get to a point here.


Detective Boomer   Okay.                                                                        06:56

Larry Frost        But you set up these expectations. You didn’t tell me that, any of this.     06:58


Detective Boomer   Well, I’m sorry that you’re not fully prepared to be a defendant in this,    07:02
                   but I don’t generally give my suspects a heads up on how I’m going to
                   proceed with my investigation and how I’m going to interview them
                   either. I-I’m not going to offer you any additional accommodations that
                   I would-wouldn’t offer a person in any other criminal investigation.

                   We show up at people’s houses quite often and just ask them questions
                   and if they’re willing to answer the questions, they do. If they’re not,
                   they’re not.


                                                                       14
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 16 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                    Case No. 19-cv-2882 (ADM/DTS)
                                                 CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                                 TIME    OTHER AUDIO UTILIZED FOR
                                                                                                       TRANSCRIPTION PURPOSES


                   We call them into the police department for formal interviews. We don’t
                   come to people’s houses for a formal interview on criminal
                   investigations. I made that accommodation for you. Okay? I worked with
                   you on this. I am not going to give you any complaints. I’m not going to
                   give you any reports. I requested that I have an interview with you.
                   Would you like to give a statement to me regarding your involvement
                   on September 23rd over at Smith Park? Yes or no? That-it’s as simple as
                   that.

Larry Frost        I am willing to give you a statement, but not now because I didn’t know     07:57
                   any of this was going to happen. Um, and I have, I can certainly give you
                   a statement.

Detective Boomer   Well, I apologize. I told you I needed to talk to you, I needed to          08:04
                   interview you. I did - I did tell you that. I told you.



Larry Frost        Yes, you did. [overlapping]                                                 08:08



                                                                       15
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 17 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                    Case No. 19-cv-2882 (ADM/DTS)
                                                 CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                                TIME    OTHER AUDIO UTILIZED FOR
                                                                                                      TRANSCRIPTION PURPOSES


Detective Boomer   I told you were a suspect. Mm-hmm. [overlapping]                           08:10

Larry Frost        Yes, you did. [overlapping]                                                08:11


Detective Boomer   Mm-hmm.                                                                    08:11


Larry Frost        Mm-hmm. But you didn’t say anything.                                       08:12


Detective Boomer   [overlapping] I’m sorry I didn’t prepare you for an interview. I don’t     08:13
                   know what you want. I’m, I’m not sure what you’re asking me to do prior
                   to interviewing you.


Larry Frost        Let me talk to Sally for a second. Sally can you step you step this way?   08:20


Detective Boomer   [inaudible] Look here.                                                     08:36


Unknown            Wow. Yeah those things are pretty cool. [inaudible]                        08:49



                                                                      16
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 18 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                     TIME    OTHER AUDIO UTILIZED FOR
                                                                                                          TRANSCRIPTION PURPOSES


Unknown            [inaudible]                                                                    08:52

Caitlin Gokey      [inaudible] law school [inaudible]                                             08:56


Detective Boomer   [inaudible] worried at this point. [inaudible]                                 09:08


Larry Frost        Go ahead and sit down. I will give you, I will let you ask your questions. I   09:14
                   don’t, I’m not going to give you a statement in the sense that I’m just
                   going to talk to you. Tell me what you want. You want Sally to leave?


Detective Boomer   Yep. We need to do a private interview with you and then you can sit           09:22
                   with her if that’s what you choose to do.


Larry Frost        Can you go downstairs Sally? Okay. Have a seat. Or you don’t have to           09:26
                   have a seat, but you may have a seat.


Detective Boomer   That’s fine. Thank you.                                                        09:34




                                                                        17
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 19 of 86

                                                                   Sally Ness
                                                                       v.
                                                          City of Bloomington, et al.

                                                   Case No. 19-cv-2882 (ADM/DTS)
                                                CONFIDENTIAL/PROTECTED NON-PUBLIC

                                  Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                                TIME    OTHER AUDIO UTILIZED FOR
                                                                                                      TRANSCRIPTION PURPOSES


Unknown            [inaudible]                                                                09:36

Detective Boomer   Huh?                                                                       09:37


Unknown            [inaudible]                                                                09:37


Detective Boomer   Yeah.                                                                      09:37


Detective Boomer   I understand that, um, there was a complaint made and I gave you the       09:40
                   date which was September 23rd of 2019. I’m going to turn the
                   [inaudible]…And I am going to turn on my tape recorder so that we can
                   have a records of this [inaudible] but it’s actually a digital recorder.


Larry Frost        You’re dating yourself.                                                    10:03


Detective Boomer   I know, for sure.                                                          10:04

Larry Frost        For what it is worth, I still say tape recorder too.                       10:08


                                                                          18
                            CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 20 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                 TIME       OTHER AUDIO UTILIZED FOR
                                                                                                        TRANSCRIPTION PURPOSES


Detective Boomer   The date is October 30, 2019. Time is 10:51 hours. Location 8127          10:10
                   Oakland. Detective Boomer, also present Detective Martin, ah, Caitlin
                   Gokey. Ah, file number 19009444.


Larry Frost        Is that Caitlin Gokey?                                                    10:26


Caitlin Goeky      Gokey.                                                                    10:27

Larry Frost        Gokey.                                                                    10:28


Detective Boomer   So, I am just going set that down there so. Um, so just for the record,   10:29
                   what’s your full name, sir?


Larry Frost        Larry Alan Frost                                                          10:35


Detective Boomer   And is it Alan with one l or two?                                         10:37   Audio recording of Frost interview
                                                                                                     00:29




                                                                      19
                              CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 21 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                   Case No. 19-cv-2882 (ADM/DTS)
                                                CONFIDENTIAL/PROTECTED NON-PUBLIC

                                  Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                          TIME         OTHER AUDIO UTILIZED FOR
                                                                                                    TRANSCRIPTION PURPOSES


Larry Frost        One l                                                               10:39    Audio recording of Frost interview
                                                                                                00:30


Detective Boomer   So Alan e-n or a-n [inaudible]                                      10:40    Audio recording of Frost interview
                                                                                                00:32


Larry Frost        [inaudible] A-L-A-N                                                 10:41

Detective Boomer   And is it Larry L-A-R-R-Y?                                          10:42


Larry Frost        Yes. And it is not short for Lawrence.                              10:44


Detective Boomer   Frost F-R-O-S-T?                                                    10:47


Larry Frost        Correct.                                                            10:50


Detective Boomer   And when is your birthday?                                          10:50



                                                                    20
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 22 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                TIME    OTHER AUDIO UTILIZED FOR
                                                                                                     TRANSCRIPTION PURPOSES


Larry Frost        12, February 1950. Sorry.                                                 10:51

Detective Boomer   Nope, that’s fine. And a current address for you, sir?                    10:55


Larry Frost        The address on my driver’s license, here’s my driver’s license.           10:57


Detective Boomer   How about a contact number? Just for the record.                          11:02


Larry Frost        612-839-5132. Your welcome to make a picture of that and save the         11:03
                   trouble.

Detective Boomer   Mm-hmm, Ah-huh. [overlapping] Five, one, two, three, West 98th, Street    11:14
                   in Bloomington. Okay. Apartment 1-1-1. Is that, is that the strip mall?


Larry Frost        Yeah.                                                                     11:29


Detective Boomer   Okay. So that’s your work address?                                        11:29



                                                                       21
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 23 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                           TRANSCRIPTION                             TIME    OTHER AUDIO UTILIZED FOR
                                                                                                    TRANSCRIPTION PURPOSES


Larry Frost        Yes.                                                                     11:32

Detective Boomer   Okay, and what’s your home address?                                      11:33


Larry Frost        8035 West 86th Street Circle                                             11:36


Detective Boomer   Ah-huh [overlapping] Circle, Street Circle. And that is 55438?           11:37


Larry Frost        Yes. Now I ask you a question. If this is going into public record the   11:46
                   whole point in using this as my address…

Detective Boomer   Mm-hmm.                                                                  11:51


Larry Frost        …under relevant state law is to protect of my identity.                  11:51


Detective Boomer   Mm-hmm. [overlapping]                                                    11:54




                                                                      22
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 24 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                  Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                    TIME       OTHER AUDIO UTILIZED FOR
                                                                                                           TRANSCRIPTION PURPOSES


Larry Frost        So this is going to be public record, ah, piece of data after they end the   11:55
                   investigation?


Detective Boomer   I don’t know [inaudible] redact [inaudible] addresses. I don’t handle that   12:01   Audio recording of Frost interview
                   part.                                                                                01:52

                   Okay, so you invited us over here. This is actually the home of Sally
                   Ness, is that correct?


Larry Frost        You asked for an interview and we agreed to meet you here for the            12:19
                   interview, that’s correct.


Detective Boomer   Okay. So just have it clear that you don’t have to answer my questions.      12:22
                   You’re free to leave at any time. You’re not under arrest. I’m not going
                   to arrest you today. This is a free and, um, voluntary statement, is that
                   correct?


Larry Frost        That is correct.                                                             12:33



                                                                       23
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 25 of 86

                                                                    Sally Ness
                                                                        v.
                                                           City of Bloomington, et al.

                                                   Case No. 19-cv-2882 (ADM/DTS)
                                                CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                                 TIME    OTHER AUDIO UTILIZED FOR
                                                                                                       TRANSCRIPTION PURPOSES


Detective Boomer   Okay. So can you tell me what, first of all what is your involvement with   12:33
                   Sally?


Larry Frost        My involvement with Sally is as her attorney.                               12:40


Detective Boomer   Okay. Um, and okay, and an attorney in what legal matter?                   12:42


Larry Frost        The generalation of Francis Smith Park and the continuing violations of     12:46
                   the law by, by the Dar Al Farooq Mosque and Community Center.


Detective Boomer   Okay. Um, so you’re, are you her criminal defense attorney or are you?      12:56


Larry Frost        No. [overlapping] I’m not a criminal attorney. I am a civil attorney.       13:02


Detective Boomer   A civil attorney. Okay.                                                     13:04


Larry Frost        Civil attorney in constitutional law.                                       13:05



                                                                       24
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 26 of 86

                                                                   Sally Ness
                                                                       v.
                                                          City of Bloomington, et al.

                                                   Case No. 19-cv-2882 (ADM/DTS)
                                                CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                               TIME    OTHER AUDIO UTILIZED FOR
                                                                                                     TRANSCRIPTION PURPOSES


Detective Boomer   Ok. So, I’m gonna just ask you about September 23, 2019. Do you recall    13:08
                   anything specific about that date? Does that date ring a bell to you?


Larry Frost        Um, to tell you the truth, no. I’m assuming that’s the day I was, I was   13:17
                   with Sally at Smith Park but I really don’t [inaudible], without my
                   calendar.


Detective Boomer   Yeah. So yes. So, ah, we have a report, um, and photos and video of you   13:24
                   over at Smith Park with Sally on that date. Is that…


Larry Frost        I was at Smith Park with Sally, I think that’s the date.                  13:35


Detective Boomer   Mm-hmm. Um.                                                               13:38


Larry Frost        It may sound strange, but I don’t get the date, without my calendar.      13:39
                   Literally I don’t remember where I was on a certain date.




                                                                         25
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 27 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                              TIME       OTHER AUDIO UTILIZED FOR
                                                                                                       TRANSCRIPTION PURPOSES


Detective Boomer   Um, sure. [overlapping] Alright. So, um, well I-I-I have documentation   13:39
                   that you were over at Smith Park on September 23, 2019…


Larry Frost        Right. Oh, [inaudible and overlapping]                                   13:48


Detective Boomer   …around 11, 11:00 in the morning.                                        13:51


Larry Frost        [inaudible and overlapping]                                              13:53


Detective Boomer   Okay. Can you tell me what your purpose was over there on that day?      13:55

Larry Frost        Yes. Sally’s, ah, [inaudible]_ had this. She has four children, four     13:58   Audio recording of Frost interview
                   grandchildren, under three]. And she takes them to the park. It’s the            03:54
                   only park that Sally can get to.


Detective Boomer   Mm-hmm [overlapping]                                                     14:07




                                                                      26
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 28 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                   Case No. 19-cv-2882 (ADM/DTS)
                                                CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                       TIME       OTHER AUDIO UTILIZED FOR
                                                                                                               TRANSCRIPTION PURPOSES


Larry Frost        …to take the children out for large muscle activities. And she’s been            14:07   Audio recording of Frost interview
                   concerned about their safety because there’s a, when the ah, Success                     03:58
                   Academy let’s out there’s a lot of kids. And doing what kids do.


Detective Boomer   Mm-hmm.                                                                          14:17


Larry Frost        They run. Being raucous. And when they get a large muscle equipment,             14:18
                   um, it’s, it’s she thinks dangerous to kids. Because jostling and you know
                   that kind of thing with 3-year-old kids versus 10, 11, 12-year-old kids.


Detective Boomer   Mm-hmm. [overlapping]                                                            14:26


Larry Frost        So I was there to, first of all, I was there because the threat of               14:29
                   harassment by the City of Bloomington. Repeated, um, statements by
                   Bloomington police officers that use of a public park to take
                   photographs constituted harassment, ah, had frightened her. She’s
                   terrified. Ah, and I’m not terrified so I went to take the pictures for her to
                   specifically indicate whether there was any threat, to get photographic
                   evidence of whether or not there was any health threat to the children,
                   ah, of hers children, ah, her grandchildren. This has been sp-specifically

                                                                         27
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 29 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                    TIME    OTHER AUDIO UTILIZED FOR
                                                                                                         TRANSCRIPTION PURPOSES


                   pursuant to guidance from the State about what children are allowed to
                   play together on equipment. And at a school for example, those ages
                   groups aren’t allowed to mix. So, she had some basis in the law for
                   concern as well as just normal concern for her kids.

                   That was the purpose for my being there. For my being there that day, I
                   want to emphasize Sally took no pictures that day. Didn’t have a camera
                   with her as far as I know.


Detective Boomer   Okay. [overlapping] Okay. Um, so the purpose was to go over and watch         15:27
                   the children play and see if they were injured on the equipment? I’m
                   confused. [inaudible]

Larry Frost        If there was a threat. If there was a threat to them. A threat in the sense   15:37
                   of a safety hazard.


Detective Boomer   Mm-hmm. [overlapping] Mm-hmm. I get it. Okay Were any safety                  15:39
                   hazards observed?



                                                                       28
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 30 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                  TIME    OTHER AUDIO UTILIZED FOR
                                                                                                      TRANSCRIPTION PURPOSES


Larry Frost        Yeah, I think so. I mean again State guidance indicates that 3-year-olds   15:45
                   shouldn’t be playing on large muscle equipment with 10-11-12 year-
                   olds so that’s not particularly surprising.


Detective Boomer   Ok. And so what were you photographing?                                    15:54


Larry Frost        I was photographing what I just said, her children, her grandchildren.     15:58

Detective Boomer   Were you photographing the other children?                                 16:03


Larry Frost        Did other children appear the in the photographs? Maybe. I have to         16:06
                   look back and review the photographs I guess.


Detective Boomer   Okay. Um. So you don’t know if you’re actually photograph- you’re          16:10
                   telling me you don’t know if you’re actually photographed other
                   children?




                                                                      29
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 31 of 86

                                                                    Sally Ness
                                                                        v.
                                                           City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                  TIME    OTHER AUDIO UTILIZED FOR
                                                                                                       TRANSCRIPTION PURPOSES


Larry Frost        I-there’s probably [inaudible], but, but I’d have to go back and look for   16:17
                   sure. Again, you take a picture of a park for example…


Detective Boomer   Okay. [overlapping] Mm-hmm.                                                 16:23


Larry Frost        …there’s a lot of people in the park.                                       16:23


Detective Boomer   Mm-hmm. Um. And what sp-sp-specifically did you tell principal, ah, the     16:25
                   principal of this school that you were taking photographs of? Did you,
                   did you indicate to him that you were taking pictures?

Larry Frost        Who’s the principal of the school? I-I-I, no one identified themselves to   16:35
                   me as principal of the school, so I don’t…


Detective Boomer   How about school staff? Did you tell school staff that you were             16:39
                   photographing over there?




                                                                       30
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 32 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                  TIME    OTHER AUDIO UTILIZED FOR
                                                                                                      TRANSCRIPTION PURPOSES


Larry Frost        Don’t remember. I-I did talk to school staff but I don’t remember what I   16:42
                   said.


Detective Boomer   Do you remember what school staff said to you about the                    16:46
                   photographing of the children?


Larry Frost        I remember what Magdy, Magdy Rabeaa said to me roughly at least. But       16:53
                   I don’t necessary remember what school staff said to me. Several of
                   them asked me why I was taking pictures.


Detective Boomer   Mm-hum. Okay and d-do you remember them talking to you about               17:03
                   how it was making the children and them feel harassed or threatened or
                   anything like that? Do you remember any that?


Larry Frost        Ah, I remember Magdy Rabeaa saying that, or words to that effect.          17:13


Detective Boomer   Mm-hmm. And who do you know Magdy Rabeaa is?                               17:16




                                                                     31
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 33 of 86

                                                                   Sally Ness
                                                                       v.
                                                          City of Bloomington, et al.

                                                   Case No. 19-cv-2882 (ADM/DTS)
                                                CONFIDENTIAL/PROTECTED NON-PUBLIC

                                  Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                                  TIME       OTHER AUDIO UTILIZED FOR
                                                                                                           TRANSCRIPTION PURPOSES


Larry Frost        Ah, Magdy Rabeaa is a, I don’t actually know what position he holds at       17:20
                   the Dar Al Farooq Community Center right now because it’s changed
                   over time.


Detective Boomer   Mm-hmm.                                                                      17:27


Larry Frost        Ah, he has been a director there. He has been in charge of other things,     17:27   Audio recording of Frost interview
                   so I don’t know what his [inaudible] position was on the 23rd, I couldn’t            07:19
                   tell you.


Detective Boomer   He’s the principal. It’s pretty, it’s listed on his website. I mean. Yeah.   17:35


L.arry Frost       Okay. [overlapping] I didn’t look at the website.                            17:36   Audio recording of Frost interview
                                                                                                        07:30


Detective Boomer   Okay. Um, so y-you don’t remember what Magdy said, specifically about        17:41
                   that?




                                                                          32
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 34 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                  Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                    TIME       OTHER AUDIO UTILIZED FOR
                                                                                                            TRANSCRIPTION PURPOSES


Larry Frost        Not specifically. I think I indicated just now what I thought he said in      17:47
                   general.


Detective Boomer   Mm-hmm. [overlapping] Mm-hmm. Do you remember responding to                   17:50
                   him after he said you know, the children feel threatened or anything like
                   that or they feel harassed or intimidated? Do you remember what you
                   said back to him?


Larry Frost        Not for sure, but I believe I pointed to the kids who were running            18:02   Audio recording of Frost interview
                   around playing and laughing and saying they don’t look very threatened                07:54
                   or harassed to me.


Detective Boomer   Ok, alright.                                                                  18:09


Larry Frost        In fact, as, as, as I was speaking to Rabeaa, one of the kids, as I recall,   18:12
                   again this is you know a month ago, one of the kids ran by and laughed
                   and said something.

Detective Boomer   Mm-hmm.                                                                       18:21


                                                                       33
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 35 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                  TIME       OTHER AUDIO UTILIZED FOR
                                                                                                          TRANSCRIPTION PURPOSES


Larry Frost        To both Rabeaa and I.                                                       18:22

Detective Boomer   Mm-hmm.                                                                     18:23


Larry Frost        I do know, I do remember that at one point, ah, Sally’s grandkids, one of   18:25
                   her granddaughters, was trying to climb wrong way up the slide, of
                   course, and several of the other kids helped her up. I think I took
                   pictures of that, I’m not sure.


Detective Boomer   Mm-hmm, Okay.                                                               18:37

Larry Frost        But they certainly didn’t look [inaudible]                                  18:38


Detective Boomer   But that’s, and, and that would have been the threat your talking about?    18:39   Audio recording of Frost interview
                   I’m confused.                                                                       08:30


Larry Frost        Well, I didn’t see any threat. I mean, the children, children certainly     18:44
                   didn’t look or feel threatened.


                                                                        34
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 36 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                    TIME       OTHER AUDIO UTILIZED FOR
                                                                                                            TRANSCRIPTION PURPOSES


Detective Boomer   Oh, I’m talking about the threats that Sally feels when ‘er that you said     18:49
                   you were trying to document, like the threatening behavior, the
                   dangerous behavior?


Larry Frost        No one said anything about at any time did I say anything about               18:56   Audio recording of Frost interview
                   threatening behavior. Let’s be very clear about that. I said, dangerous               09:05
                   behavior. And I was very specific again when you’re on large muscle
                   activity equipment, and 10 and 12-years-olds are running around doing
                   what 10 and 12-year-olds do.

                   I don’t know if you have kids, I have kids. I have kids that are older now,
                   they run around and they jump and they knock, in fact several times
                   while I was there I watched people get knocked over on this large
                   muscle play. Fortunately, it was bigger kids with bigger kids.


Detective Boomer   Okay [overlapping]. Mm-hmm.                                                   19:02


Larry Frost        That’s the issue. That’s why the State has a separation rule that says 3-     19:25
                   year-old kids shouldn’t be on large muscle equipment at schools with
                   older kids. Not because they’re being threatened, but because just kids

                                                                       35
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 37 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                 TIME       OTHER AUDIO UTILIZED FOR
                                                                                                        TRANSCRIPTION PURPOSES


                   doing what they do, presents the risk of getting knocked over, knocked
                   off the equipment, all that.


Detective Boomer   Okay. And you said Sally wasn’t, um, taping or anything like that?        19:40


Larry Frost        I didn’t. I said to the best of my knowledge Sally didn’t have a camera   19:48
                   there with her. I didn’t say taping or anything else.

Detective Boomer   Ok. Um. well taping, photographing…                                       19:54   Audio recording of Frost interview
                                                                                                     09:45

Larry Frost        No.                                                                       19:57


Detective Boomer   …recording, documenting?                                                  19:57


Larry Frost        No. [overlapping] To the best of my knowledge she didn’t have a           19:58
                   camera there, but I wasn’t watching, so I don’t know.




                                                                      36
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 38 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                TIME       OTHER AUDIO UTILIZED FOR
                                                                                                        TRANSCRIPTION PURPOSES


Detective Boomer   Okay. Um.                                                                 20:03

Larry Frost        You know, I wasn’t sitting watching her all the time, is what I mean.     20:04


Detective Boomer   Oh, okay. Alright. Um. So, let me. What happened, um, when, ah, the       20:07
                   police showed up? Did you talk to the officer at all?


Larry Frost        The only thing I said to the officer I believe is as he was leaving, he   20:22
                   didn’t, he didn’t talk to me at all. [inaudible]


Detective Boomer   Mm-hmm. [overlapping] Oh, okay.                                           20:26   Audio recording of Frost interview
                                                                                                     10:19


Larry Frost        Ah, I believe I said why are you here? And he said, we get called         20:29
                   sometimes. Well, [inaudible]


Detective Boomer   Mm-hmm.                                                                   20:34




                                                                        37
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 39 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                    TIME    OTHER AUDIO UTILIZED FOR
                                                                                                         TRANSCRIPTION PURPOSES


Larry Frost        That’s my recollection.                                                       20:34

Detective Boomer   Okay. And my understanding that shortly thereafter the children all, they     20:35
                   cut recess short and they all went inside.


Larry Frost        Um. Shortly thereafter all the kids went inside.                              20:42


Detective Boomer   Mm-hmm.                                                                       20:45


Larry Frost        As of the, as of that day, I didn’t know whether they were cutting it short   20:45
                   or not. Sally told me as we walked back from the park that, that they
                   had not gone in at their normal time. But that’s, I don’t know what the
                   normal times are.


Detective Boomer   Okay.                                                                         20:56


Larry Frost        And in fact both the City and Dar Al Farooq refuse to say what their          20:56
                   normal times are, so there’s no way I could know.


                                                                       38
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 40 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                   Case No. 19-cv-2882 (ADM/DTS)
                                                CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                                     TIME       OTHER AUDIO UTILIZED FOR
                                                                                                              TRANSCRIPTION PURPOSES


Detective Boomer   Mm-hmm [overlapping] Okay. Um, so when the kids went inside, did                21:01
                   you guys see, did she continue to get the large, did you guys stay and
                   document the large muscle activity that the children are doing on the
                   playground or anything like that?


Larry Frost        I don’t recall how long I stayed after that. Um, I-I can’t recall when the      21:14   Audio recording of Frost interview
                   police officer left either. I think he left before they were calling them in            11:05
                   from recess, but I’m not sure.


Detective Boomer   Okay.                                                                           21:27


Larry Frost        Because at that point, I walked to the parking lot to get a picture of the      21:27   Audio recording of Frost interview
                   two police cars that were there. Ah, but, I don’t recall the specific timing.           11:19


Detective Boomer   Okay. Alright. If I told you that there’s camera footage of you guys            21:36   Audio recording of Frost interview
                   leaving as soon as the children went inside would that sound accurate                   11:26
                   to you?




                                                                         39
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 41 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                               TIME       OTHER AUDIO UTILIZED FOR
                                                                                                       TRANSCRIPTION PURPOSES


Larry Frost        I don’t know what would sound accurate. I don’t, I – you’ve told me a    21:42
                   hypothetical. Cameras say whatever the cameras says.


Detective Boomer   So th-the video camera, the video footage from the officer’s squad cam   21:47
                   shows that as soon as the children went in, you guys left the park.


Larry Frost        Okay, if that’s what it shows, that’s what it shows.                     21:55

Detective Boomer   Okay. So you don’t feel that there’s any more documentation needed if    21:57
                   there was no children outside?

Larry Frost        Kind of obvious if you’re trying to document, the problem with           22:03   Audio recording of Frost interview
                   interactions a 3-year-olds with 10-year-olds, and the 10-year-olds               11:54
                   aren’t there anymore.


Detective Boomer   Mm-hmm. [overlapping] Is that your first time going to the park?         22:08

Larry Frost        No.                                                                      22:15


                                                                          40
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 42 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                  TIME    OTHER AUDIO UTILIZED FOR
                                                                                                       TRANSCRIPTION PURPOSES


Detective Boomer   To photograph?                                                              22:15

Larry Frost        No. I have been to the park at other times.                                 22:16


Detective Boomer   How about to photograph?                                                    22:17


Larry Frost        Not to my recollection. Not, I believe, this could be after the 23rd. I     22:20
                   believe I took some photographs of the berm, ah, at the sound end of
                   the park where John Alford dumped a bunch of concrete illegally and
                   the City didn’t build a berm over it. But the best of my recollection, no
                   one there but squirrels and birds.


Detective Boomer   Mm-hmm. [overlapping] Okay.                                                 22:35


Larry Frost        [inaudible]                                                                 22:45




                                                                       41
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 43 of 86

                                                                   Sally Ness
                                                                       v.
                                                          City of Bloomington, et al.

                                                   Case No. 19-cv-2882 (ADM/DTS)
                                                CONFIDENTIAL/PROTECTED NON-PUBLIC

                                  Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                                   TIME    OTHER AUDIO UTILIZED FOR
                                                                                                         TRANSCRIPTION PURPOSES


Detective Boomer   How about, um, have you document the playground at any other time             22:46
                   when there have been, um, children other than the kids from Dal-Dar Al
                   Farooq on the playground playing?


Larry Frost        Actually, first of all, all the kids there were not all from Dar Al Farooq.   22:55
                   There were other kids there. Um, the day on the 23rd.


Detective Boomer   Yeah, but you were there specifically during their recess time, so I’m        23:03
                   asking if, and you’re talking about the violation of schools and how
                   schools have rules and the State has rules with schools not allowing
                   children to interact. My question is-is, have you been there at Smith
                   Park when the children from Dar, ‘er, the children from Success
                   Academy are not on the playground but there have been other children
                   on the playground like just children from the community out playing?
                   Have you been documenting any of those incidents of dangerous
                   activity?




                                                                         42
                            CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 44 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                       TRANSCRIPTION                                   TIME       OTHER AUDIO UTILIZED FOR
                                                                                                         TRANSCRIPTION PURPOSES


Larry Frost        The only, ah, Sally asked me to - Sally had expressed to me that she was   23:23
                   just terrified of you guys. Reasonably I think given the constitutional
                   violations she was involved in. Um


Detective Boomer   Of us…                                                                     23:47


Larry Frost        And…                                                                       23:48

Detective Boomer   ...being on us being on the playground?                                    23:48


Larry Frost        No. You’re-you’re-you’re threats. Threats by the Bloomington police        23:50
                   department to charge her for harassment for visiting a public park and
                   taking pictures there. Um.


Detective Boomer   When did we do that? About being at the park?                              24:00   Audio recording of Frost interview
                                                                                                      13:53




                                                                     43
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 45 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                  Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                 TIME       OTHER AUDIO UTILIZED FOR
                                                                                                         TRANSCRIPTION PURPOSES


Larry Frost        You have− you have your police records officer Boomer, or Dectec−          24:03   Audio recording of Frost interview
                   sorry Detective Boomer                                                             13:55


Detective Boomer   Mm-hmm.                                                                    24:07


Larry Frost        Um. So you can look those up. Um.                                          24:08


Detective Boomer   Well that-that, that’s inaccurate about the park, but okay.                24:11


Larry Frost        Okay, that’s fine. Um, actually I’ve actually present when officers have   24:15
                   done that, so I-I have to disagree with you. But, ah, at any rate, ah, I
                   think that is the interview. That covers the [inaudible]


Detective Martin   You never answered the last question. [overlapping]                        24:27


Larry Frost        That’s true.                                                               24:29

Detective Martin   So are you’re refusing to answer that question?                            24:31


                                                                       44
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 46 of 86

                                                               Sally Ness
                                                                   v.
                                                      City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                  TIME       OTHER AUDIO UTILIZED FOR
                                                                                                         TRANSCRIPTION PURPOSES


Larry Frost        I don’t think it’s relevant. You asked me what, you wanted to know why I   24:33
                   was at the park. You know, why I was at the park.


Detective Boomer   I wanted to know if there’s any other documented incidences or other       24:38   Audio recording of Frost interview
                   instances of you documenting children.                                             14:30


Larry Frost        No, that’s ends the interview.                                             24:42

Detective Boomer   You’re not going to answer that question? Okay.                            24:44   Audio recording of Frost interview
                                                                                                      14:34

Larry Frost        Do you wish to speak to Sally?                                             24:45


Detective Boomer   Sure.                                                                      24:47


Larry Frost        Hey, Sally, [inaudible]                                                    24:49

Detective Boomer   He’s not going to answer those questions. That’s okay.                     24:54


                                                                     45
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 47 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                    TIME    OTHER AUDIO UTILIZED FOR
                                                                                                        TRANSCRIPTION PURPOSES


Unknown            [inaudible]                                                                  24:56

Detective Boomer   Well, now that we’re done. We can after.                                     24:59

                   I just have to say a couple things on this. Okay? The date is October 30,
                   2019. Time is 1106 hours. Location 8127 Oakland, Detective Boomer,
                   also present Detective Martin, Caitlin Gokey, file number 19009444. And,
                   ah, just, so ah, people were talking to you, um, just for the record state
                   your full name. Okay?


Sally Ness         Sally Ness                                                                   25:31


Detective Boomer   Is that your full name?                                                      25:32


Sally Ness         Sally Dee Gore Ness.                                                         25:33


Detective Boomer   Dee, ah, Gore - can spell Gore for me?                                       25:38




                                                                      46
                             CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 48 of 86

                                                               Sally Ness
                                                                   v.
                                                      City of Bloomington, et al.

                                               Case No. 19-cv-2882 (ADM/DTS)
                                            CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                         TIME         OTHER AUDIO UTILIZED FOR
                                                                                                   TRANSCRIPTION PURPOSES


Sally Ness         G-O-R-E                                                            25:40

Detective Boomer   Okay. And Ness is N-E-S-S?                                         25:41


Sally Ness         Yep.                                                               25:43    Audio recording of Ness interview
                                                                                               00:38



Detective Boomer   And when is your birthdate?                                        25:44    Audio recording of Ness interview
                                                                                               00:37

Sally Ness         5-10-60.                                                           25:45


Detective Boomer   6-0?                                                               25:47


Sally Ness         Yep.                                                               25:48

Detective Boomer   Gotcha.                                                            25:49


                                                                  47
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 49 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                     TIME       OTHER AUDIO UTILIZED FOR
                                                                                                            TRANSCRIPTION PURPOSES


Larry Frost        [inaudible]                                                                   25:49

Detective Boomer   And this is, um, ah, your address is 8127 this is your home?                  25:50


Sally Ness         Yes.                                                                          25:56


Detective Boomer   8127 Oakland. Okay, what’s a good phone number for you, Sally?                25:56


Sally Ness         612-987-4425                                                                  25:59


Detective Boomer   Okay. Alright. So, um, so just to get a few things out of the way. I’m here   26:05   Audio recording of Ness interview
                   talking to you about a case where you were named a suspect in a                       00:58
                   harassment case. And, um, you asked us to come to your home. Is that
                   correct?


Sally Ness         Yes.                                                                          26:21

Detective Boomer   And this is where you wanted to do the interview?                             26:21


                                                                       48
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 50 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                  TIME       OTHER AUDIO UTILIZED FOR
                                                                                                         TRANSCRIPTION PURPOSES


Sally Ness         Yes.                                                                       26:23

Detective Boomer   Okay. So just you know at any time you don’t have to answer our            26:24
                   questions. Um. You’re not under arrest. and I’m not going to arrest you
                   today. When we’re done, we’re leaving and you’re gonna’ be free to go
                   on about your business. Okay?




Sally Ness         Okay.                                                                      26:35   Audio recording of Ness interview
                                                                                                      01:29


Detective Boomer   Alright, um, so you know that Detective Martin and ah, Ms. Gokey and I     26:35
                   were here last year, well little bit maybe about, about a year and three
                   months ago we were here talking to you about an incident that
                   happened over in the parking lot and then out in the street. Is that
                   correct?

Sally Ness         Um, en-…                                                                   26:53


                                                                     49
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 51 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                       TRANSCRIPTION                              TIME      OTHER AUDIO UTILIZED FOR
                                                                                                   TRANSCRIPTION PURPOSES


Detective Boomer   Regarding some…                                                       26:54

Sally Ness         …the park, it was park.                                               26:55


Detective Boomer   The park and then also the parking lot and then talking to kids and   26:57
                   motioning over to homes of where they lived?


Sally Ness         Four [overlapping], four kids approached me.                          27:02


Detective Boomer   Mm-hmm.                                                               27:05

Sally Ness         One said my name.                                                     27:05


Detective Boomer   Mm-hmm.                                                               27:06


Sally Ness         I engaged with them.                                                  27:07

Detective Boomer   Mm-hmm.                                                               27:08


                                                                     50
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 52 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                  TIME    OTHER AUDIO UTILIZED FOR
                                                                                                       TRANSCRIPTION PURPOSES


Sally Ness         They, in the discussion, the one pers-, one of, I heard one child say are   27:09
                   you afraid of her? And I said we know each other.


Detective Boomer   Mm-hmm.                                                                     27:18


Sally Ness         You guys live in those homes right there. Um, and then I left the park.     27:18
                   And as I was leaving I took pictures.

Detective Boomer   But you remember us talking to you right?                                   27:26


Sally Ness         And I since you’re recording and I’m recording it, I want it to be          27:28
                   accurate…


Detective Boomer   Ah.                                                                         27:32


Sally Ness         …what happened.                                                             27:32

Detective Boomer   Mm-mmm.                                                                     27:33


                                                                       51
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 53 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                   TIME       OTHER AUDIO UTILIZED FOR
                                                                                                          TRANSCRIPTION PURPOSES


Sally Ness         And then when I was leaving I took pictures of the over use of the and      27:33
                   non-compliance use of the Dar Al Farooq.


Detective Boomer   Okay.                                                                       27:37


Sally Ness         And I was with [inaudible and overlapping]                                  27:38


Detective Boomer   At that time when Detective Martin and I were at your house and we          27:40
                   talked to you about how your behavior made those children feel. Is that
                   true?

Larry Frost        Don’t answer that question Sally.                                           27:48


Detective Boomer   Okay. Um, and for the record also present is, ah, Sally’s civil attorney    27:52   Audio recording of Ness interview
                   Larry Frost. Um. Okay. Well, for the record, we did talk to you about how           02:46
                   those actions made people feel. And we explained to you that, um, it
                   was, it was harassing behavior and it was making the children feel
                   frightened and threatened by speaking with them and motioning to



                                                                     52
                          CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 54 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                Case No. 19-cv-2882 (ADM/DTS)
                                             CONFIDENTIAL/PROTECTED NON-PUBLIC

                                Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                             TIME    OTHER AUDIO UTILIZED FOR
                                                                                                   TRANSCRIPTION PURPOSES


                   their home and it caused alarm in them. Um. And Detective Martin
                   witnessed that and so did Ms Gokey. Um. Now we…


Sally Ness         Did you guys look at the video?                                         28:27


Detective Boomer   The video from what?                                                    28:30


Sally Ness         From the park that day.                                                 28:31


Detective Boomer   You wouldn’t show it to us.                                             28:32

Sally Ness         No, the video from Dar Al Farooq and from the park to show whether or   28:33
                   not these children were frightened at that time.


Larry Frost        There were cameras. There were cameras. They have cameras. The City     28:41
                   has cameras showing different areas.

Sally Ness         The City has cameras.                                                   28:45


                                                                   53
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 55 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                   TIME       OTHER AUDIO UTILIZED FOR
                                                                                                          TRANSCRIPTION PURPOSES


Detective Boomer   Th-th-they don’t it doesn’t pick up sound.                                  28:46

Larry Frost        [inaudible]                                                                 28:48


Sally Ness         Well, no but it picks up what they did. You know. They were riding bikes.   28:48   Audio recording of Ness interview
                   They were enjoying the time. It would pick up that stuff. It−, it would,            03:43
                   you know, show…

Detective Martin   So you can tell by the way someone walks or moves that their                28:58   Audio recording of Ness interview
                   frightened or not, is that what you’re suggesting?                                  03:53

Sally Ness         I, I just asked if you guys looked at the video because it would show       29:02
                   what happened that day. And you had two videos, one from Dar Al
                   Farooq and one from the park. And the children afterwards I said hi to
                   them, waved to them, so…


Detective Martin   So what’s your point to ask if they saw the video?                          29:18




                                                                        54
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 56 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                   TIME    OTHER AUDIO UTILIZED FOR
                                                                                                        TRANSCRIPTION PURPOSES


Sally Ness         If you’d looked at…                                                          29:21

Larry Frost        Sally don’t answer that question [overlapping] Let me ask you                29:21
                   something. Um, I don’t know what the City objective here is. But if, if my
                   client were to agree not to take photographs in the future would the
                   City agree to end this investigation?


Detective Boomer   If she agrees to stop taking pictures of children in the park?               29:36


Larry Frost        Stop taking pictures of Dar Al Farooq in general.                            29:37

Detective Boomer   We’re talking about the Success Academy there two separate people.           29:42


Larry Frost        Well but there the same, [inaudible] [overlapping]                           29:45


Detective Boomer   I mean, their two separate groups. There’s a school and there’s a            29:47
                   community center/mosque.




                                                                        55
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 57 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                  TIME       OTHER AUDIO UTILIZED FOR
                                                                                                          TRANSCRIPTION PURPOSES


Larry Frost        But they’re the same place. You can’t take pictures of the building         29:52   Audio recording of Ness interview
                   within it, without taking [inaudible] but− That’s not the question. Is-is           04:47
                   the County, I guess, interested in-in resolving this, by having Sally
                   agreed not to take pictures of the in the future?


Detective Boomer   I, I don’t know what the Cities- the City wants. We’re investigating        30:08
                   complaints from citizens, not from the City. That would be something
                   that, ah, you, you would have to ask the City. Um, but the City isn’t
                   handling this investigation. This – the, and I’m - when you say the City,
                   that’s a large entity, are you talking Mayor, or are you talking -


Larry Frost        You’re, you’re, [overlapping] you’re part of the City. I assume, yes?       30:25


Detective Boomer   Yeah, I’m the police department. [overlapping] Mm-hmm.                      30:28


Larry Frost        The City, yes, you are part of word y’all. And your charging agent which    30:28
                   would be, I’m not sh-. You said had to talk to someone at the County, so
                   I’m not sure if the charging attorney is the City Attorney or County
                   Attorney in this case.


                                                                       56
                            CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 58 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                    TIME       OTHER AUDIO UTILIZED FOR
                                                                                                            TRANSCRIPTION PURPOSES


Detective Boomer   This was the County Attorney.                                                 30:40

Larry Frost        The County Attorney, so you’re investigating for the County. Okay well        30:41
                   in that case is the County Attorney interested in resolving this issue by
                   having Sally agree not to take pictures in the future? It’s a pretty simple
                   question.


Detective Martin   That’s something that would have to be discussed with the County.             30:53


Larry Frost        Right.                                                                        30:56

Detective Martin   You would have to discuss that [inaudible]. We have not had that              30:56   Audio recording of Ness interview
                   question come up so. And they’ll, they would make that determination                  05:51
                   so, the county, yes or no…


Detective Boomer   And the County isn’t the victim, it’s – it’s actually the people who made     31:06   Audio recording of Ness interview
                   the police report. So we would have to actually, this would have to be a              06:01
                   huge conversation that we would have to have with the, the community



                                                                       57
                      CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 59 of 86

                                                             Sally Ness
                                                                 v.
                                                    City of Bloomington, et al.

                                             Case No. 19-cv-2882 (ADM/DTS)
                                          CONFIDENTIAL/PROTECTED NON-PUBLIC

                            Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                    TRANSCRIPTION                                     TIME       OTHER AUDIO UTILIZED FOR
                                                                                                        TRANSCRIPTION PURPOSES


              center, the mosque, and the school. Um, so that, and at this point that’s
              really not on the table.

              This investigation, I have to finish the investigation and go forward and
              present it to the County, that’s just, that’s how it works. Once it’s
              presented, then if, there’s options of you know, not charging or
              dropping the charges based off an agreement or something that was
              um, [inaudible] come upon between Sally and the school, then, that’s
              you guys can work out. But we’re not going to handle that, so we don’t
              do that kind of stuff.


Larry Frost   I think the best thing at this point is to end the interview. And let’s−       31:51   Audio recording of Ness interview
              [overlapping]                                                                          06:46

Sally Ness    No, because then I’d have to come back in. [overlapping] Um, I wanna’          31:55
              make a comment too, to just clarify. You guys came over last year, and I-
              I made it clear. I did not take a video or pictures of those, of four people
              in the park. I took pictures as I left of the Dar Al Farooq overuse and
              non-compliant use of the property. This…


                                                                   58
                            CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 60 of 86

                                                                     Sally Ness
                                                                         v.
                                                            City of Bloomington, et al.

                                                     Case No. 19-cv-2882 (ADM/DTS)
                                                  CONFIDENTIAL/PROTECTED NON-PUBLIC

                                  Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                            TRANSCRIPTION                              TIME    OTHER AUDIO UTILIZED FOR
                                                                                                      TRANSCRIPTION PURPOSES


Larry Frost        Sally, let’s, let’s stop there. Let’s stop there.                          32:22

Sally Ness         No. [overlapping]                                                          32:24


Larry Frost        Sally, let’s stop there.                                                   32:24


Sally Ness         Because I’ll have to come back in.                                         32:26


Larry Frost        Sally, we gotta stop here. We’ve, we’ve got to get ahold of Bill, and      32:28
                   we’ve gotta talk to him, as a matter of law. So that, that will end this
                   interview.


Detective Martin   Sally, do you…                                                             32:36


Detective Boomer   Do you want to keep talking to us?                                         32:36


Sally Ness         I do want to keep talking.                                                 32:38



                                                                        59
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 61 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                             TIME       OTHER AUDIO UTILIZED FOR
                                                                                                     TRANSCRIPTION PURPOSES


Larry Frost        Sally, no. You need not to this.                                       32:38

Detective Boomer   It’s up to you whether you want to talk or not Sally.                  32:42   Audio recording of Ness interview
                                                                                                  07:38


Sally Ness         I know I need [overlapping]. I do.                                     32:42


Larry Frost        [inaudible]                                                            32:45


Sally Ness         No, no the kids are coming in 15 minutes. Tell me when they ask me a   32:47
                   question you don’t want me to answer.


Larry Frost        Don’t answer any more questions and don’t make any...                  32:52


Sally Ness         Let ask, let them ask [overlapping]                                    32:53


Larry Frost        And don’t make any more statements.                                    32:54



                                                                       60
                            CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 62 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                   TIME       OTHER AUDIO UTILIZED FOR
                                                                                                          TRANSCRIPTION PURPOSES


Sally Ness         I won’t−w-                                                                  32:57   Audio recording of Ness interview
                                                                                                       07:52


Larry Frost        Sally…                                                                      32:57


Sally Ness         I know, I disagree. I want the questions to be asked. Because again, last   32:58
                   year you came over and asked if I videotaped and I did not.

Detective Boomer   Mm-hmm. Okay.                                                               33:07    Audio recording of Ness interview
                                                                                                       8:02

Sally Ness         I did not videotape.                                                        33:09


Detective Boomer   Okay. We have that on record. [overlapping]                                 33:12    Audio recording of Ness interview
                                                                                                       8:06


Sally Ness         And you, and you guys had two videos to look at to prove I did not          33:14
                   videotape. So ask me the next question.


                                                                      61
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 63 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                                TIME       OTHER AUDIO UTILIZED FOR
                                                                                                         TRANSCRIPTION PURPOSES


Detective Boomer   Okay. We’re not, we’re not charging on that case. I’m just asking if you   33:20
                   remember us coming and talking to you about it.


Sally Ness         Yeah, and, and, and then…                                                  33:24


Detective Boomer   And that’s not the case you’re talking about. [overlapping]                33:25


Sally Ness         Yeah and, and then, and then hopefully you guys didn’t pursue it           33:25
                   because you saw I did not tape. I, you saw the videos, you understood
                   what happened, four children approached me.

Larry Frost        [inaudible and overlapping]                                                33:37   Audio recording of Ness interview
                                                                                                      08:31


Sally Ness         The okay, ask a question.                                                  33:38


Detective Martin   [inaudible] But you did take photos, though right?                         33:39   Audio recording of Ness interview
                                                                                                      08:34


                                                                        62
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 64 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                   TIME       OTHER AUDIO UTILIZED FOR
                                                                                                          TRANSCRIPTION PURPOSES


Sally Ness         Of a parking lot.                                                           33:41

Detective Martin   Were there kids in the photos when you took those?                          33:42


Sally Ness         Not any of those four children. Later when I looked at the pictures there   33:44
                   was a young child of a woman who was sitting in her car. And she was
                   hidden behind a tree. And there was a little portion of this young blond
                   child and nothing to do with the four children.


Detective Boomer   Okay. So we want to talk to you, I-um, we want to talk to you about the     34:00   Audio recording of Ness interview
                   reports that were made then this school year., Um, starting on the first            08:53
                   day of school which was August 26th. Um, which was the day that some
                   schools started in the state, some didn’t. Um, and you were in a vehicle
                   in um, someone’s driveway, ah, filming the busses and the students
                   coming to school. Do recall that day? [overlapping]


Larry Frost        Don’t answer the question, Sally. Don’t answer that question. They have     34:21   Audio recording of Ness interview
                   the record already. Don’t answer that question.                                     09:16



                                                                     63
                            CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 65 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                    Case No. 19-cv-2882 (ADM/DTS)
                                                 CONFIDENTIAL/PROTECTED NON-PUBLIC

                                      Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                                 TIME     OTHER AUDIO UTILIZED FOR
                                                                                                        TRANSCRIPTION PURPOSES


Sally Ness         Okay. Ask another question.                                                 34:27

Detective Boomer   Okay, um, do you recall talking to Sgt. Roepke on that day?                 34:29


Sally Ness         That would have been the 27th.                                              34:34


Detective Boomer   Okay, the - yeah, there was the 26th and then the 27th and so the officer   34:36
                   came on the 27th.


Sally Ness         Yes, I talked to, I remember talking with the officer, yes.                 34:41

Detective Boomer   Okay. Um…                                                                   34:44


Larry Frost        Are you sure it was officer Roepke? Do you remember that?                   34:45


Sally Ness         Oh, no I don’t know.                                                        34:47

Detective Boomer   It’s an officer.                                                            34:48


                                                                        64
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 66 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                Case No. 19-cv-2882 (ADM/DTS)
                                             CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                       TRANSCRIPTION                                   TIME       OTHER AUDIO UTILIZED FOR
                                                                                                         TRANSCRIPTION PURPOSES


Sally Ness         I talked to an officer and he probably has it recorded so you guys would   34:49
                   know that.


Detective Boomer   So Sgt. Ropeke asked you, um, you know, what you were filming, and         34:53
                   you replied back to him, you know, you were filming the busses and
                   video- and the students. Um, and then he asked you if you’d ever, if
                   you’d gone to any other schools to film. Have you gone to any other
                   schools to film…


Larry Frost        Don’t answer that question, Sally.                                         35:10


Detective Boomer   …students coming in late to school?                                        35:11


Larry Frost        Don’t answer that.                                                         35:13


Sally Ness         I won’t answer that.                                                       35:14   Audio recording of Ness interview
                                                                                                      10:09




                                                                     65
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 67 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                  TIME       OTHER AUDIO UTILIZED FOR
                                                                                                         TRANSCRIPTION PURPOSES


Detective Boomer   Okay. Um, because you said why would I. You claimed that you hadn’t,       35:15
                   so.


Larry Frost        Don’t respond to that Sally. [inaudible]                                   35:21   Audio recording of Ness interview
                                                                                                      10:15


Detective Boomer   And I’m just throwing it out there that, you know, I’m not sure what you   35:22
                   were documenting, but what were you trying to document at that
                   point?


Sally Ness         I do want to answer this. I was documenting the unsafe conditions of       35:29
                   the Dar Al Farooq pick up and drop off. That is on record, they are
                   supposed to have a setup that is safe for the children and it is not.


Detective Boomer   Okay, so that, that, that’s what you’re documenting, because you told      35:47
                   [inaudible]


Sally Ness         I was also documenting that the chil –the lateness of the students, yes,   35:50



                                                                      66
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 68 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                   Case No. 19-cv-2882 (ADM/DTS)
                                                CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                                     TIME    OTHER AUDIO UTILIZED FOR
                                                                                                           TRANSCRIPTION PURPOSES


Detective Boomer   Okay.                                                                           35:57

Sally Ness         And, and if, when you guys leave, take a picture across the street, and         35:58
                   you’ll see that you cannot identify anyone in it, in those pictures. If you
                   take your camera, you see what kind of camera I have, take a picture
                   and you’ll notice that you cannot identify any children. It is just, you, you
                   see there’s a person and that person’s late.


Detective Boomer   Um, and on that day, um, Sgt. Roepke said to you that this was                  36:22
                   harassing behavior, again. And he advised you of that.


Sally Ness         He said it is, he, he clarified it was not, but to be careful and read the      36:29
                   statute.


Detective Boomer   He said, he said it could be construed as harassing behavior, is that           36:38
                   [inaudible].


Larry Frost        Is it your recollection Sally, he said it’s not harassing behavior?             36:41



                                                                         67
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 69 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                  Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                   TIME       OTHER AUDIO UTILIZED FOR
                                                                                                          TRANSCRIPTION PURPOSES


Sally Ness         It’s my recollection.                                                       36:43

Detective Boomer   Okay, fine. And I may be, you know, I’m not, I’m not speaking here          36:44   Audio recording of Ness interview
                   quote for quote, he talked about the behavior being viewed as that, and             11:39
                   that you needed…yes, he did mention something about checking the
                   statute.


Sally Ness         And checking the…[overlapping]                                              36:56   Audio recording of Ness interview
                                                                                                       11:50


Larry Frost        Sally, you need to conclude now. [inaudible]                                36:57   Audio recording of Ness interview
                                                                                                       11:52


Sally Ness         No, I want to keep [inaudible]. What’s next?                                36:58   Audio recording of Ness interview
                                                                                                       11:54


Detective Boomer   Okay, um, there was a report that you were back a couple weeks later        37:01
                   filming again, at drop off. I mean, yeah, the beginning of school. Do you



                                                                     68
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 70 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                  TIME       OTHER AUDIO UTILIZED FOR
                                                                                                          TRANSCRIPTION PURPOSES


                   recall, um, maybe it was around September 10th, 11th, 12th, like the
                   second or third week of school?


Larry Frost        Just don’t respond to that, Sally. [inaudible] You don’t even remember      37:20   Audio recording of Ness interview
                   the dates, so−                                                                      12:14


Detective Boomer   Did you, did you go back and film more drop off times?                      37:25

Larry Frost        Don’t answer that, Sally. Let’s step outside. Step outside.                 37:29   Audio recording of Ness interview
                                                                                                       12:28

Larry Frost and    [inaudible]                                                                 37:34
Sally Ness


Detective Boomer   Okay, let’s move forward to, um, the day of September 23rd, which, um,      38:14
                   we know that that was a day that you were over at the park, ah, with Mr.
                   Frost and you had your grandchildren over there. And the police were
                   called, we have a police report on that date, so it’s documented that was



                                                                       69
                          CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 71 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                Case No. 19-cv-2882 (ADM/DTS)
                                             CONFIDENTIAL/PROTECTED NON-PUBLIC

                                Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                       TRANSCRIPTION                                  TIME    OTHER AUDIO UTILIZED FOR
                                                                                                     TRANSCRIPTION PURPOSES


                   the date, whether you remember the date or not, that’s fine. Um, what
                   was your purpose for going over to the park that day?


Sally Ness         I wanted the attorney to observe…                                         38:38


Detective Boomer   Mm-hmm.                                                                   38:41


Sally Ness         …the dangerous conditions for preschool children. I have a three-year-    38:42
                   old, I watch a three-year-old, a two-year-old, and two eighteen-month-
                   old.

Detective Boomer   Mm-hmm.                                                                   38:50


Sally Ness         And so I wanted him to see specifically when we got to the park how       38:51
                   the kids go on the equipment, which is needed to get their large muscle
                   activity, and then when the students come out, how they get off the
                   equipment. Notice their demeanor, the fear that they have in them.




                                                                    70
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 72 of 86

                                                                   Sally Ness
                                                                       v.
                                                          City of Bloomington, et al.

                                                    Case No. 19-cv-2882 (ADM/DTS)
                                                 CONFIDENTIAL/PROTECTED NON-PUBLIC

                                  Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                           TRANSCRIPTION                              TIME    OTHER AUDIO UTILIZED FOR
                                                                                                     TRANSCRIPTION PURPOSES


Detective Boomer   Mm-hmm.                                                                   39:13

Sally Ness         Um, specifically I wanted…                                                39:13


Larry Frost        Just stop there, Sally. That’s fine.                                      39:15


Detective Boomer   Okay, so you wanted to bring your grand-, are they your grandchildren,    39:17
                   or are they just, are they your…


Sally Ness         They’re grandchildren.                                                    39:24

Detective Boomer   Okay, so, I don’t want to mis-state. So you wanted to bring your          39:25
                   grandchildren over there and then have the Dar Al Farooq or, I’m sorry,
                   the Success Academy kids come out, and you wanted to document your
                   grandchildren’s fear?


Sally Ness         I wanted the attorney to see what happens…                                39:37




                                                                      71
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 73 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                              TIME     OTHER AUDIO UTILIZED FOR
                                                                                                   TRANSCRIPTION PURPOSES


Detective Boomer   Mm-hmm.                                                                39:41

Sally Ness         …when the grandchildren use the playground…                            39:41


Detective Boomer   Mm-hmm.                                                                39:45


Sally Ness         …and a school comes out and uses the playground [inaudible]            39:45


Larry Frost        Stop there, Sally.                                                     39:49


Detective Boomer   Okay. Why would you bring your grandchildren over there if you’re so   39:52
                   afraid of these children?


Larry Frost        Don’t answer that question, Sally.                                     39:58


Detective Boomer   It makes no sense to me, does it make sense to you?                    40:00

Unknown            [inaudible]                                                            40:04


                                                                    72
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 74 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                 TIME       OTHER AUDIO UTILIZED FOR
                                                                                                        TRANSCRIPTION PURPOSES


Detective Martin   No, not if you’re placing your−If you think it’s unsafe, and you are      40:06
                   specifically placing your grandchildren in harm’s way? I mean if you
                   think it’s unsafe, I guess I’d like to know why you would put them− if
                   you think it’s dangerous, why would you take them over there?


Larry Frost        Don’t answer that question, Sally.                                        40:19


Detective Martin   Sally, do you have access to, are you handicapped at all?                 40:22   Audio recording of Ness interview
                                                                                                     15:17


Larry Frost        Don’t answer the question, Sally.                                         40:28


Detective Martin   Well, do you have access to take your kids to any of the other parks in   40:30
                   Bloomington?


Larry Frost        Don’t answer that question, Sally.                                        40:38




                                                                      73
                          CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 75 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                Case No. 19-cv-2882 (ADM/DTS)
                                             CONFIDENTIAL/PROTECTED NON-PUBLIC

                                Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                              TIME       OTHER AUDIO UTILIZED FOR
                                                                                                       TRANSCRIPTION PURPOSES


Sally Ness         [inaudible] I’m not…                                                     40:43   Audio recording of Ness interview
                                                                                                    15:38


Detective Boomer   Okay, um, do you have access to bring the children over there at other   40:44
                   times during the day?


Larry Frost        Don’t answer that question.                                              40:50

Detective Martin   Are you going to answer any more questions?                              40:53


Larry Frost        I’ve advised my client not to answer anymore questions.                  40:55   Audio recording of Ness interview
                                                                                                    15:50


Sally Ness         Um, it depends, on the question. He said not to on that one, so. Go      40:55
                   ahead.




                                                                     74
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 76 of 86

                                                                     Sally Ness
                                                                         v.
                                                            City of Bloomington, et al.

                                                   Case No. 19-cv-2882 (ADM/DTS)
                                                CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                          TRANSCRIPTION                                TIME       OTHER AUDIO UTILIZED FOR
                                                                                                         TRANSCRIPTION PURPOSES


Detective Boomer   Have you ever brought your children over there at other times during       41:01
                   the day, or I’m sorry, your grandchildren, at other times during the day
                   when the Success Academy kids have not been on the playground?


Larry Frost        Don’t answer that question, Sally.                                         41:08


Detective Boomer   It tells a lot when you don’t want her to answer the questions.            41:12

Larry Frost        No, it doesn’t tell anything actually.                                     41:13


Detective Boomer   Um, so, have you gone over there when…                                     41:17


Larry Frost        Officer, are you implying that [inaudible] I have a question for you.      41:21   Audio recording of Ness interview
                   [overlapping]                                                                      16:15


Detective Boomer   I’m talking to Sally. [overlapping]                                        41:24




                                                                        75
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 77 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                             TIME     OTHER AUDIO UTILIZED FOR
                                                                                                   TRANSCRIPTION PURPOSES


Larry Frost        Are you imply, no, you just said something. Are you implying that my   41:25
                   client’s failure to answer you, somehow implicates her in anything
                   criminal?


Detective Boomer   Not her, it’s, it’s, it’s playing to your whole demeanor.              41:32


Larry Frost        That’s clearly the implication in both your demeanor and your          41:35
                   statement, that failure to answer your questions [inaudible and
                   overlapping]


Detective Boomer   Can I continue to talk ‘cause… [overlapping]                           41:40


Larry Frost        [inaudible]                                                            41:41


Detective Boomer   [inaudible] Um, um, have you documented your grandchildren over        41:44
                   there when children in the community were playing?

Larry Frost        Don’t answer that question, Sally.                                     41:50


                                                                        76
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 78 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                                TIME       OTHER AUDIO UTILIZED FOR
                                                                                                       TRANSCRIPTION PURPOSES


Detective Boomer   Have you documented your grandchildren over there at any other times     41:56
                   during the day?


Sally Ness         Yes. [overlapping]                                                       42:01


Larry Frost        Don’t answer that question, Sally. [overlapping]                         42:02


Detective Boomer   So yes, you have. Alright. Um…                                           42:04


Sally Ness         I mean you, uh…                                                          42:10

Larry Frost        Stop the interview Sally.                                                42:12   Audio recording of Ness interview
                                                                                                    17:07


Sally Ness         No, this is, this is good. Um, what else did do you need? What else do   42:14
                   you want information about?




                                                                      77
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 79 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                          TIME        OTHER AUDIO UTILIZED FOR
                                                                                                   TRANSCRIPTION PURPOSES


Detective Boomer   When the children from Success Academy went back into the school,   42:20
                   did you continue to stay on the background play with your
                   grandchildren?


Larry Frost        Don’t answer that question, Sally.                                  42:29


Sally Ness         Um, there’d be video.                                               42:31

Larry Frost        That’s fine. Let them [inaudible] their own way with it.            42:34   Audio recording of Ness interview
                                                                                               17:28

Sally Ness         And I personally think we did stay I…                               42:38   Audio recording of Ness interview
                                                                                               17:33


Larry Frost        [inaudible] It doesn’t matter.                                      42:43




                                                                       78
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 80 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                             TIME     OTHER AUDIO UTILIZED FOR
                                                                                                   TRANSCRIPTION PURPOSES


Detective Boomer   When you were on the playground that day, um, and you had your         42:46
                   phone and um, you were holding it up, were you, were you videotaping
                   or taking any photos on that day, Sally?


Larry Frost        [inaudible]                                                            42:58


Sally Ness         [inaudible]                                                            43:02

Detective Boomer   [inaudible] He said he didn’t know if she did. [inaudible]             43:17


Sally Ness         Um, yeah, I took, um, just like I’m doing now.                         43:26


Detective Boomer   Sure.                                                                  43:29


Sally Ness         That’s what I did whenever I saw him talking to somebody because I     43:30
                   wanted to know, I wanted to record what the conversation was
                   [inaudible]




                                                                       79
                            CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 81 of 86

                                                                   Sally Ness
                                                                       v.
                                                          City of Bloomington, et al.

                                                   Case No. 19-cv-2882 (ADM/DTS)
                                                CONFIDENTIAL/PROTECTED NON-PUBLIC

                                     Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                           TRANSCRIPTION                                    TIME       OTHER AUDIO UTILIZED FOR
                                                                                                              TRANSCRIPTION PURPOSES


Larry Frost        To clarify, what you’re saying is you took pictures of me, but no one else      43:37   Audio recording of Ness interview
                   [inaudible]                                                                             18:32


Sally Ness         I didn’t take… [overlapping]                                                    43:40


Larry Frost        Whoever I was talking to… [overlapping]                                         43:41


Sally Ness         I didn’t take pictures, I did this. Recorded, I didn’t, you know, try to get,   43:42   Audio recording of Ness interview
                   you know, I, you know like I tried to not get you in the, I’m not, you                  18:36
                   know, putting it in your face.

Detective Boomer   Did you hold it up at any time, like this?                                      43:53


Sally Ness         I don’t recall.                                                                 43:55


Detective Boomer   Okay, that’s fair. Um…                                                          43:56




                                                                         80
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 82 of 86

                                                                Sally Ness
                                                                    v.
                                                       City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                            TIME       OTHER AUDIO UTILIZED FOR
                                                                                                    TRANSCRIPTION PURPOSES


Detective Martin   And so you were just audiotaping not videotape?                       44:01   Audio recording of Ness interview
                                                                                                 18:56


Sally Ness         I was trying to just audio tape.                                      44:03


Larry Frost        And to be clear, you were trying to audiotape me talking to other     44:06
                   adults?

Sally Ness         And it was, when I was, the two children, the youngest ones did not   44:08
                   want to be at the park anymore. And they went into the wagon, so, I
                   was, they were in the wagon and so I was doing this, you know.


Detective Martin   Are there any other recordings going on in the room, besides your     44:23
                   phone right now?


Larry Frost        Don’t answer that question. It’s your house. Don’t answer.            44:30   Audio recording of Ness interview
                                                                                                 19:22




                                                                     81
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 83 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                  Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                        TRANSCRIPTION                               TIME       OTHER AUDIO UTILIZED FOR
                                                                                                      TRANSCRIPTION PURPOSES


Detective Boomer   Okay. Um, have you been over to the park since the day of September     44:34   Audio recording of Ness interview
                   23rd?                                                                           19:29


Sally Ness         Yes.                                                                    44:40


Detective Boomer   [inaudible] Can you estimate how many times or at what times during     44:42
                   the day?

Sally Ness         Very seldom.                                                            44:48


Larry Frost        Don’t answer beyond that. That’s fine. You have been there. You don’t   44:49   Audio recording of Ness interview
                   remember how often.                                                             19:44


Sally Ness         I won’t…                                                                44:53


Larry Frost        Just don’t, Sally. You need to end the interview now, Sally.            45:00




                                                                       82
                          CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 84 of 86

                                                               Sally Ness
                                                                   v.
                                                      City of Bloomington, et al.

                                                Case No. 19-cv-2882 (ADM/DTS)
                                             CONFIDENTIAL/PROTECTED NON-PUBLIC

                                Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                               TIME       OTHER AUDIO UTILIZED FOR
                                                                                                       TRANSCRIPTION PURPOSES


Sally Ness         Okay, go ahead.                                                          45:04   Audio recording of Ness interview
                                                                                                    19:59


Detective Boomer   So very seldom you’ve been back over, um, and, uh, did you, did you go   45:06
                   over and do any documenting on those days, on the very seldom days
                   that you were over there?


Sally Ness         No.                                                                      45:17


Detective Boomer   No? Okay. Did you go over there with your grandchildren? Or do you       45:18   Audio recording of Ness interview
                   remember?                                                                        20:12


Sally Ness         Yes.                                                                     45:20


Detective Boomer   Playing on the playground?                                               45:21


Sally Ness         Yes.                                                                     45:22




                                                                   83
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 85 of 86

                                                                  Sally Ness
                                                                      v.
                                                         City of Bloomington, et al.

                                                  Case No. 19-cv-2882 (ADM/DTS)
                                               CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                         TRANSCRIPTION                                TIME       OTHER AUDIO UTILIZED FOR
                                                                                                        TRANSCRIPTION PURPOSES


Detective Boomer   During the daytime hours, evening hours do you recall?                    45:24

Larry Frost        Don’t answer the question. Stop the interview, Sally. You don’t, you      45.27
                   don’t understand where this is going, but I, please stop the interview.


Sally Ness         Um, but then you’ll be calling me back in, which is really a big          45:34
                   inconvenience for me because as you can see there’s somebody waiting
                   to come and you guys were fifteen minutes late so, finish what else you
                   need to do. ‘Cause I cannot do this again.


Detective Boomer   Any more questions?                                                       45:50


Detective Martin   [inaudible] They’re not answer any, so I don’t have any.                  45:50   Audio recording of Ness interview
                                                                                                     20:44


Detective Boomer   Alright, we’ll conclude the interview. The time is 11:27.                 45:54

Larry Frost        Was that, was that your son?                                              46:10


                                                                       84
                           CASE 0:19-cv-02882-ADM-DTS Document 35 Filed 12/18/19 Page 86 of 86

                                                                 Sally Ness
                                                                     v.
                                                        City of Bloomington, et al.

                                                 Case No. 19-cv-2882 (ADM/DTS)
                                              CONFIDENTIAL/PROTECTED NON-PUBLIC

                                 Jones Decl. Ex. 5 – Filename: AXON_Body_2_Video_2019-10-30_1041

SPEAKER                                           TRANSCRIPTION                                TIME    OTHER AUDIO UTILIZED FOR
                                                                                                       TRANSCRIPTION PURPOSES


Sally Ness         Yeah, yeah.                                                                 46:11

Larry Frost        [inaudible]                                                                 46:15


Sally Ness         [inaudible] grandkids, yeah.                                                46:17


Detective Boomer   Sally, I’m gonna give this to you. If you feel like talking to me, please   46:20
                   give me a call or email me and we can set up a time that’s[inaudible] for
                   you.


Sally Ness         Okay, thank you.                                                            46:22




                                                                     85
